Citation Nr: 1752133	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  10-28 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified before the undersigned at a Board hearing in February 2015.  A transcript of this hearing has been associated with the claims file.

In November 2015 and September 2016, the Board, in pertinent part, remanded the left shoulder service connection claim for further development.  Also in September 2016, the Board remanded the issue of entitlement to service connection for a low back disability.  However, that issue was granted by way of a March 2017 rating decision and is considered resolved.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017).  

The Board notes that additional VA treatment records have been associated with the claims file since the most recent adjudication of this appeal in a March 2017 supplemental statement of the case (SSOC).  Nevertheless, to the extent that those additional treatment records are not duplicative of those already of record, they show treatment for unrelated conditions, or are otherwise cumulative of evidence of record relating to the left shoulder in that they merely document the Veteran's past medical history related to the left shoulder.  Thus, the Board finds that remand for consideration of those additional treatment records is not necessary, as they are not pertinent to the current appeal.  38 C.F.R. § 20.1304.



FINDING OF FACT

The most probative evidence is against finding that the Veteran's current left shoulder disability had its onset in service, or is otherwise related to service.


CONCLUSION OF LAW

The requirements for establishing service connection for a left shoulder disability have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a left shoulder disability.  His primary assertion during the course of the claim has been that his current left shoulder disability is related to an in-service left shoulder injury while lifting a hatch.  Unfortunately, the preponderance of the evidence is against the claim.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a)(2017).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Veteran has been diagnosed with a left shoulder disability during the appeal period, as VA treatment notes show an assessment of disorders of the bursae and tendons in the shoulder region in April 2009, along with earlier assessments of left bicipital/supraspinatus tendonitis in September 2008.  More recently, a December 2015 VA examiner also diagnosed a left shoulder strain.  Additionally, though service treatment records are negative for complaints or findings related to any shoulder disability, the Veteran has provided competent lay testimony that he injured his shoulder on the U.S.S. Sumter when he was lowering a hatch and another soldier abruptly dropped the side that he was lowering.  Nevertheless, the Board finds that service connection is not warranted, as the most probative evidence fails to establish a causal relationship between the Veteran's current left shoulder disability and service, to include any injury sustained while lowering a hatch. 

In this regard, the Board find the most probative evidence of record to be cumulative December 2015 and November 2016 VA opinions from a single examiner, indicating that the Veteran's current left shoulder disability was less likely than not incurred in or caused by the claimed in-service injury.  In so finding, the examiner noted that the Veteran's service treatment records do not support the contention of a chronic left shoulder condition which was incurred during active duty.  The examiner explained that even deeming credible the Veteran's reports of shoulder injury in service, there was no demonstrated evidence of residuals within a year of separation.  The examiner in this regard found probative that when the Veteran sought treatment for the left shoulder in September 2008, he reported a one year history of pain precipitated by work at a carwash.  The examiner also addressed an earlier left shoulder complaint documented in March 2002, but concluded that the pain was most likely not from the left shoulder joint and, instead, was related to pain radiating from the Veteran's head/neck.  That conclusion was based on the Veteran's then-report that when he had a headache, he noticed that his neck and shoulders hurt.

The Board finds the VA examiner's cumulative December 2015 and November 2016 opinions on the question of a causal link probative, as they were based on a review of the claims file and relevant facts, and included a detailed rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The VA examiner's opinions are also consistent with prior VA treatment notes, which show that, upon initial evaluation of the Veteran's left shoulder in September 2008, the Veteran's primary care physician suspected the Veteran's left shoulder disability to be occupational in nature with an onset in 2007.  At that time, the provider also noted that normal left shoulder diagnostic imaging was consistent (or to be expected) with his assessment of tendinitis.  Significantly, there is no competent medical opinion of record to the contrary.

In short, the Board simply cannot conclude that the Veteran's left shoulder disability was at least as likely as not caused by service, to include as a result of an injury sustained while closing a hatch, as there is no competent medical opinion of record establishing such a relationship.  Although the Board is free to supplement insufficient medical evidence by seeking additional opinions, it is not free to ignore or disregard sufficient medical evidence or to substitute its own judgment on medical matters.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).

For the same reason that the Board may not substitute its own judgment on medical matters for that of the competent medical professionals who have reviewed the file, it also cannot rely on the Veteran's lay opinion regarding the etiology of his left shoulder disability.  The Board certainly does not dispute that laypersons are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, while the Veteran may be competent to report the manifestation of his symptoms, he is not competent to provide a medical opinion regarding the cause of those symptoms.  As indicated above, this claim turns on the question of a relationship between the Veteran's left shoulder disability and his military service, to include an injury sustained therein - a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran has not been shown to have appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on such matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Thus, his lay assertions in that regard have no probative value.

To the extent that the Veteran has provided lay testimony regarding an onset of left shoulder symptoms in service and continuity of symptoms since, the Board finds those reports to be inconsistent with other evidence of record and therefore, lacking credibility.  This is so particularly given an absence of left shoulder complaints or findings on an August 1994 Medical Board evaluation, as well as the absence of complaints or treatment related to the left shoulder for prior to 2008 (with the exception of the private 2002 complaint addressed by the VA examiner).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).   

In this regard, even conceding a left shoulder injury in service as described by the Veteran, service treatment records (STRs) do not support the Veteran's current report of chronic or recurring symptoms since that injury.  Initially, STRs are entirely silent for left shoulder complaints or findings despite documenting numerous other orthopedic complaints, and non-orthopedic complaints as well.  And, while an August 1994 orthopedic Medical Board evaluation revealed left knee complaints, the "remainder of the review of systems and past medical history" was "otherwise negative."  Physical examination at that time was also "unremarkable with the exception of the left knee."  Thus, a chronic or recurring left shoulder disability is not supported by the STRs.  

Also probative are ongoing post-service VA treatment notes, including those dated in December 2005 and April 2007, which show that, in seeking treatment for various orthopedic problems and reporting his past medical history, the Veteran reported occasional knee and back pain, and/or prior knee injury in service, but he did not mention any left shoulder problems or prior left shoulder injury.  Then, in seeking treatment for the left shoulder in September 2008, the Veteran reported persistent left shoulder pain "for [the] past year" and described the pain as being associated with repetitive motion using his left arm working at a car wash.  He denied trauma and, notably, he did not report any prior left shoulder injury in service or recurring left shoulder symptoms since.  Indeed, in April 2005, the Veteran affirmatively denied any muscle or joint pain, weakness, or limited movement, and physical examination of the extremities revealed full strength bilaterally.  The Board finds the absence of left shoulder complaints in available post-service treatment records to be particularly significant given the evidence of record showing that the Veteran was often involved in physical activity of such a nature that one would expect a complaint if it existed, such as working manual labor and "picking up things, objects from the ground" (December 2002), climbing ladders for work (October 2004), and unloading a boat (September 2006). 

Thus, despite his February 2015 Board testimony regarding an onset of left shoulder symptoms in service following an injury, as well his testimony that he was treated for left shoulder symptoms soon after discharge and that a provider had indicated a possible association between the reported left injury in service and his current left shoulder symptoms, he has not submitted any probative evidence supportive of such onset and continuity of symptoms or early treatment for the same, and the Board finds it likely that had the Veteran experienced recurring left shoulder symptoms since service, he would have reported upon seeking treatment for similar symptoms in September 2008.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board also finds it likely that, had the Veteran experienced ongoing left shoulder symptoms since service, he would have filed an earlier claim for service connection for such disability, as he did with the knee and low back, which were also discussed during an earlier VA general medical examination in June 1995, and subsequent orthopedic examination in December 2002.

In summary, the competent and credible evidence of record does not approach a state of equipoise that enables the Board to find that the Veteran's current left shoulder disability had its onset during service or is otherwise related to service, to include as a result of a left shoulder injury sustained while closing a hatch.  Instead, the preponderance of the probative and persuasive evidence places the onset of the Veteran's current left shoulder disability to be around 2007, over ten years after the Veteran's separation from service, and to be related to his occupation.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and service connection for a sinus disability must be denied.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a left shoulder disability is denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


